Per Ouriam.
This is a suit in equity to'require defendant, a public drainage district, to pay for and to maintain bridges across drainage ditches severing different parts of plaintiff’s farm. The ditches and the severances are parts of a public drainage improvement. Other equitable relief sought by plaintiff is the ordering of a levy on each acre of land in the drainage district to pay the necessary expenses of building and maintaining these bridges. One of the defenses pleaded is former adjudication. In this plea defendant sets up the pleadings, proofs and judgment in Stocker v. Nemaha Valley Drainage District, 99 Neb. 38. The trial court sustained the plea of res judicata herein and dismissed the suit. Plaintiff has appealed.
The position of plaintiff in reply to the plea of res judicata, if correctly understood, may be summarized thus: The trial court in determining the former case, which was a condemnation proceeding, and the supreme court on appeal from the former judgment of the district court, adjudicated merely the inconvenience of plaintiff’s access to his severed lands, and set off such, mere inconvenience against the incidental benefits, while in the present case it is shown that there is, in the absence of a bridge, a total destruction of plaintiff’s access to a large *685tract of Ms severed land, and tMs amounts to a taking of Ms severed land, and tMs taking of severed land not required for drainage purposes was not, and cannot be, offset by incidental benefits. In other words, it is insisted that the trial court, in the present suit, did not distinguish between a total or partial denial of access and a mere inconvenience of access in the matter of offsetting benefits.
The power to organize drainage districts and to condemn land for that public purpose was granted by statute. The legislature evidently meant to allow the remedies of the landowners in condemnation proceedings to extend to compensation for all damages, including inconvenience to access, partial destruction of access,- and total destruction of access. All of these elements, as we understand the condemnation proceedings in the former action and the judgment therein, were pleaded, litigated, and determined. Stocker v. Nemaha Valley Drainage District, 99 Neb. 38. If this is a correct view of the facts and the, law, the present action was properly dismissed by the trial court on the plea of 'res judicata.
Affirmed.
Letton, J., not sitting.